                         IN THE UNITED STATES DISTRICT COURT
                          FOR THE EASTERN DISTRICT OF TEXAS
                                  MARSHALL DIVISION

LEMAIRE ILLUMINATION                              §
TECHNOLOGIES, LLC,                                §
                                                  §
                  Plaintiff,                      §
                                                  §
v.                                                §   CIVIL ACTION NO. 2:18-CV-00021-JRG
                                                  §
HTC CORPORATION,                                  §
                                                  §
                  Defendant.                      §

                               MEMORANDUM OPINION AND ORDER
          Before the Court is Defendant HTC Corporation’s (“HTC”) Motion for Partial Judgment

on the Pleadings of Counts II and III (“the Motion”). (Dkt. No. 40). Pursuant to Fed. R. Civ. P.

12(c), HTC seeks judgment on the pleadings with respect to Counts II and III of the complaint

filed by Plaintiff Lemaire Illumination Technologies, LLC (“Lemaire”). Having considered the

Motion, and for the reasons described herein, the Court finds it should be and hereby is DENIED.

However, in view of Lemaire’s cancellation of the claims at issue in Counts II and III, the Court

sua sponte DISMISSES AS MOOT both Count II and Count III of Lemaire’s complaint.

     I.      Factual and Procedural Background

          On January 23, 2018, Lemaire filed a complaint alleging that HTC had infringed three of

its patents: U.S. Patent No. 6,095,661 (“the ’661 Patent”), U.S. Patent No. 6,588,390 (“the ’390

Patent”), and U.S. Patent No. 9,119,266 (“the ’266 Patent”). (Dkt. No. 1). The complaint’s

infringement allegations are organized into three counts—one for each allegedly infringed patent.

Specifically, Count I alleges that HTC “infringes one or more claims of the ’661 Patent . . .

including claim 34 of the ’661 Patent.” (Id. at 15). Count II alleges that HTC “infringes one or

more claims of the ’390 Patent . . . including claim 19 of the ’390 Patent.” (Id. at 18–19). Count
III alleges that HTC “infringes one or more claims of the ’266 Patent . . . including claim 9 of the

’266 Patent.” (Id. at 22).

        As required by Local Patent Rule 3-1, Lemaire served its infringement contentions on

August 28, 2018. (Dkt. No. 40 at 2). Rule 3-1 requires plaintiffs to identify “[e]ach claim of each

patent in suit that is allegedly infringed by each opposing party.” P.R. 3-1(a). For Count II, Lemaire

identified only claim 19 of the ’390 Patent and for Count III, Lemaire identified claim 9 of the

’266 Patent. (See id. at 2; Dkt. No. 44 at 3). Both Lemaire and HTC agree that those are the only

claims at issue for Counts II and III, respectively. (Dkt. No. 40 at 2; Dkt. No. 44 at 3).

        While this action was pending, HTC filed parallel petitions for inter partes review

challenging the validity of several claims in each asserted patent, including claim 19 of the ’390

Patent and claim 9 of the ’266 Patent. In response, Lemaire filed a statutory disclaimer that

canceled both of those claims, as well as other claims. See HTC Corp. v. Lemaire Illumination

Techs., LLC, IPR 2009-00091, Paper No. 6, Ex. No. 2008 (P.T.A.B. Feb. 7, 2019) (disclaiming

claims 9, 10, 19, 20, 21, 22, and 23 of the ’390 Patent); HTC Corp. v. Lemaire Illumination Techs.,

LLC, IPR 2009-00092, Paper No. 6, Ex. No. 2011 (P.T.A.B. Feb. 8, 2019) (disclaiming claims 1,

3, 4, 6–16, and 18–20 of the ’266 Patent); accord 35 U.S.C. § 253 (granting patentee authority to

disclaim issued or pending claims); 37 C.F.R. 1.321 (implementing § 253). At HTC’s unopposed

request, this Court took judicial notice of both of Lemaire’s statutory disclaimer

filings. (Dkt. No. 43).

        HTC now brings the present Motion seeking partial judgement on the pleadings pursuant

to Fed. R. Civ. P. 12(c). HTC argues that partial judgment on the pleadings is appropriate because

Lemaire has no remaining infringement claims for either Count II or Count III. (Dkt. No. 40).

Lemaire agrees that it has no remaining infringement claims for either Count, but argues that relief



                                                  2
under Rule 12(c) is overbroad because it may unintentionally create claim preclusion for all claims

in the ’390 Patent and ’266 Patent, whether asserted in this case or not. (Dkt. No. 44). HTC replies

that some degree of claim preclusion may well be justified, and accuses Lemaire of engaging in

piecemeal litigation because Lemaire has brought another patent infringement case in the Western

District of Washington on different claims of the same three patents asserted in this case. (Dkt.

No. 48 at 4–5). Neither party briefed the mootness issue.

   II.      Legal Standard

         A patentee’s statutory disclaimer “relinquishes the rights of the patent owner” and cancels

the claims subject to the disclaimer. Rembrandt Wireless Techs., LP v. Samsung Elecs. Co., 853

F.3d 1370, 1383 (Fed. Cir. 2017); Guinn v. Kopf, 96 F.3d 1419, 1422 (Fed. Cir. 1996). “[T]he

patent is viewed as though the disclaimed claims had never existed in the patent.” Guinn, 96 F.3d

at 1422 (citing Altoona Publix Theatres, Inc. v. Am. Tri–Ergon Corp., 294 U.S. 477, 492 (1935)).

As a result, any action or cause based on those canceled claims is rendered moot, and must be

dismissed. Fresenius USA, Inc. v. Baxter Int’l, Inc., 721 F.3d 1330, 1336–37 (Fed. Cir. 2013)

(quoting Moffitt v. Garr, 66 U.S. 273, 283 (1861)).

         Federal courts “are under an independent obligation to examine” whether a case has

become moot even if the issue has not been raised by the parties. McCorvey v. Hill, 385 F.3d 846,

848 (5th Cir. 2004); Rocky v. King, 900 F.2d 864, 866 (5th Cir. 1990) (“[A] mootness issue quite

clearly can be raised sua sponte if not addressed by the parties.”). Since Article III of the

Constitution only permits federal courts to adjudicate a case or controversy, a mooted action—

which presents no case or controversy—falls outside the subject-matter jurisdiction of the federal

courts. Genesis Healthcare Corp. v. Symczyk, 569 U.S. 66, 79 (2013) (holding that suit became

moot and “was, therefore, appropriately dismissed for lack of subject-matter jurisdiction”); see



                                                  3
also Liner v. Jafco, Inc., 375 U.S. 301, 306 (1964) (“[L]ack of jurisdiction to review moot cases

derives from the requirement of Article III of the Constitution under which the exercise of judicial

power depends upon the existence of a case or controversy.”); accord Hogan v. Miss. Univ. for

Women, 646 F.2d 1116, 1117 (5th Cir. 1981), aff’d, 458 U.S. 718 (1982).

       Dismissals for mootness must be without prejudice because federal courts lack jurisdiction

to reach the merits of a mooted claim. Target Training Int’l, Ltd. v. Extended Disc N. Am., Inc.,

645 F. App’x 1018, 1025 (Fed. Cir. 2016) (“[A] dismissal for mootness is a dismissal for lack of

jurisdiction. A dismissal for lack of jurisdiction is not a dismissal on the merits. Rather, the

Supreme Court has specifically rejected deciding the merits of a case where the court lacks

jurisdiction because jurisdiction is a threshold question, and ‘[w]ithout jurisdiction the court cannot

proceed at all in any cause.’”); accord Topper v. Progressive Cty. Mut. Ins. Co., 598 F. App’x 299,

300 (5th Cir. 2015) (“[D]ismissal for lack of subject matter jurisdiction should . . . [be] without

prejudice, as a district court is unable to reach the merits of claims over which it has no subject

matter jurisdiction.”). Similarly, summary judgment and judgment on the pleadings are

inappropriate once a claim becomes moot because both judgements address the merits of an

asserted claim. See SHFL Entm’t, Inc. v. DigiDeal Corp., 729 F. App’x 931, 932 (reversing district

court’s grant of summary judgment based on cancelation of patent claims and remanding for

dismissal of the canceled claims as moot).

       After dismissing the mooted claims, the district court must proceed with any remaining

live claims. See id. (ordering the district court to examine potentially live patent claims rather than

requiring the patentee to refile a new action).




                                                  4
   III.       Discussion
          The Court DENIES HTC’s Motion for Partial Judgment on the Pleadings because it

addresses the merits of mooted claims for patent infringement. See Fresenius, 721 F.3d at 1336–

37; SHFL Entm’t, 729 F. App’x at 932. The only patent infringement claims in Counts II and III—

claim 19 of the ’390 Patent and claim 9 of the ’266 Patent, respectively—became moot once

Lemaire filed its statutory disclaimer of those claims with the Patent and Trademark Office. See

Rembrandt, 853 F.3d at 1383; Fresenius, 721 F.3d at 1336–37. As a result, the Court “is unable to

reach the merits” of the patent infringement claims contained in Counts II and III, and must dismiss

both counts without prejudice as moot. See Topper, 598 F. App’x at 300; Target Training, 645 F.

App’x at 1025; SHFL Entm’t, 729 F. App’x at 932. Since the parties do not dispute that the Court

maintains jurisdiction over Count I, the Court limits its dismissal to Counts II and III and the claims

therein, instead of dismissing the entire action. See SHFL Entm’t, 729 F. App’x at 932 (instructing

the district court to proceed with evaluation of potentially live claims rather than dismissing the

entire action when only some claims were properly determined to be moot).

   IV.        The Question of Preclusion

          The parties spend significant time in the briefing asking the Court to tailor its ruling in light

of claim preclusion issues. At the outset, these arguments are misguided because this Court cannot

“dictate to other courts the preclusion consequences of its own judgement.” See Taser Int’l, Inc. v.

Phazzer Elecs., Inc., 754 F. App’x 955, 964 (Fed. Cir. 2018); Smith v. Bayer Corp., 564 U.S. 299,

307 (2011). Indeed, “[d]eciding whether and how prior litigation has preclusive effect is usually

the bailiwick of the second court . . . .” Smith, 564 U.S. at 307; Taser Int’l, 754 F. App’x at 964.

Nonetheless, in light of the extensive briefing of the issue, the Court briefly addresses preclusion

to provide whatever guidance it may afford to the parties.



                                                     5
         This Court holds the view that its Order should not give rise to any form of claim preclusion

because dismissal for lack of subject-matter jurisdiction is not “a final judgment on the merits” of

the underlying patent infringement claim.1 It is settled law that “dismissal for lack of subject-matter

jurisdiction does not preclude a second action on the same claim.” 18A CHARLES ALAN WRIGHT

& ARTHUR R. MILLER, FEDERAL PRACTICE                  AND     PROCEDURE § 4436 (3d ed. 2010) (collecting

cases) (quoting Hughes v. United States, 71 U.S. 232, 237 (1866) (“If the first suit was dismissed

for . . . want of jurisdiction . . . the judgment rendered will prove no bar to another suit.”)).

         Further, the substantive considerations underlying the claim preclusion analysis

independently cut against granting a preclusive effect to this Order, because this Court’s local

rules, standing orders, and case law expressly require that the parties narrow the case to the extent

practicable. See, e.g., Local P.R. 4-1 & 4-2; L.C. Eldridge Sales Co. v. Azen Mfg. Ltd., No.

6:11CV599, 2013 WL 7937026, at *7 (E.D. Tex. Oct. 11, 2013) (describing the narrowing process

required by this Court’s local rules); Vertical Comput. Sys., Inc. v. Interwoven, Inc., No. 2:10-CV-

490-JRG, 2013 WL 12310807, at *1 (E.D. Tex. Sept. 13, 2013) (same). It would be unfair to

require litigants to narrow their cases in one court, and then penalize them for such narrowing in

another.

    V.       Conclusion

         The Court DENIES HTC’s Motion for Partial Judgment on the Pleadings of Counts II and

III (Dkt. No. 40) because the patent infringement claims in Counts II and III of the complaint have

been rendered moot by Lemaire’s statutory disclaimer canceling all claims asserted in both Counts.



1
  Federal common law governs claim preclusion in cases whose subject-matter jurisdiction is based on the presence
of a federal question. Snow Ingredients, Inc. v. SnoWizard, Inc., 833 F.3d 512, 521 n.9 (5th Cir. 2016) (citing Taylor
v. Sturgell, 553 U.S. 880, 891 (2008)). “Under federal common law: [t]he test for res judicata has four elements: (1)
the parties are identical or in privity; (2) the judgment in the prior action was rendered by a court of competent
jurisdiction; (3) the prior action was concluded by a final judgment on the merits; and (4) the same claim or cause of
action was involved in both actions.” Snow Ingredients, 833 F.3d at 521.

                                                          6
Accordingly, and without prejudice, the Court sua sponte DISMISSES AS MOOT Counts II and

III of Lemaire’s complaint. Finally, this Order does affect Count I or the infringement claims

contained therein, which remains live before the Court.
      SIGNED this 19th day of December, 2011.
     So ORDERED and SIGNED this 4th day of April, 2019.




                                                          ____________________________________
                                                          RODNEY GILSTRAP
                                                          UNITED STATES DISTRICT JUDGE




                                               7
